261 Kan. 175 (1996)
931 P.2d 664
In the Matter of GREGORY S. BROWN, Respondent.
Bar Docket No. 14180.
Supreme Court of Kansas.
December 10, 1996.
In a letter dated November 21, 1996, to the Clerk of the Appellate Courts, respondent Gregory S. Brown, of Kansas City, Kansas, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1996 Kan. Ct. R. Annot. 223).
At the time respondent surrendered his license, a self-reported complaint was to be scheduled for hearing before a panel of the Kansas Board for Discipline of Attorneys. Respondent reported that he had billed clients for time and expenses which had not been incurred and that he had submitted false travel and meal expenses to his law firm.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent's license should be accepted and that respondent should be disbarred.
IT IS THEREFORE ORDERED that Gregory S. Brown be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Gregory S. Brown from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1996 Kan. Ct. R. Annot. 226).
DATED this 10th day of December, 1996.